

117 HR 1775 IH: Compensation for the Victims of State Misrepresentations to the World Health Organization Act of 2021
U.S. House of Representatives
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1775IN THE HOUSE OF REPRESENTATIVESMarch 10, 2021Mr. Smith of New Jersey (for himself and Mr. Van Drew) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide justice for victims of State misrepresentation to the World Health Organization, and for other purposes.1.Short titleThis Act may be cited as the Compensation for the Victims of State Misrepresentations to the World Health Organization Act of 2021.2.Findings(a)FindingsCongress finds the following:(1)There is a role for an international organization to help mitigate infectious diseases that respect no boundaries.(2)The United States depends on an effective WHO to make good and well informed public health decisions to contain infectious diseases.(3)The WHO has played a critical role in addressing and mitigating infectious diseases, such as the 1979 eradication of smallpox, which eradication the WHO coordinated through a sustained global effort.(4)Without accurate information, the WHO cannot advise Member States properly on the risks posed by infectious diseases.(5)There are credible reports that in 2006, 2009, and 2011 the Government of Ethiopia misrepresented the nature and seriousness of cholera epidemics in that country to the WHO with a view towards minimizing the potential damage to their economy.(A)Those misrepresentations diminished the WHO’s effectiveness and the WHO transmitted inaccurate and misleading information regarding the presence of cholera to participating states.(B)Other Member States relied on the misleading and inaccurate information that the WHO communicated to them to formulate public health policy, resulting in loss of life, injury, and damage to property and commercial interests to citizens outside of Ethiopia as a consequence of that country’s misrepresentations to the WHO.(6)There are credible reports that WHO Member States misrepresented facts concerning the Ebola outbreak to that organization with a view towards minimizing the commercial impact that a widely disseminated understanding of the risks posed by the Ebola epidemic may have caused in their individual economies.(A)Those misrepresentations diminished the WHO’s effectiveness, and the WHO transmitted inaccurate and misleading information regarding the communicability of Ebola to participating States.(B)Other Member States relied on the misleading and inaccurate information that the WHO communicated to them to formulate public health policy, resulting in loss of life, injury, and damage to property and commercial interests to citizens outside of the misrepresenting States as a consequence of those countries’ misrepresentations to the WHO.(7)During the onset of the COVID–19 pandemic, China misrepresented the seriousness and nature of the novel coronavirus to the WHO, with a view towards minimizing the potential damage to their economy and international reputation.(A)Those misrepresentations diminished the WHO’s effectiveness and the WHO transmitted inaccurate and misleading information regarding the communicability of the novel coronavirus to participating States.(B)Other Member States relied on the misleading and inaccurate information that the WHO communicated to them to formulate public health policy, resulting in loss of life, injury, and damage to property and commercial interests to citizens outside of China as a consequence of that country’s misrepresentations to the WHO.3.PurposeThe purpose of this Act is to provide civil litigants with the broadest possible basis, consistent with the Constitution of the United States, to seek relief against persons, entities, and foreign countries, wherever acting and wherever they may be found, that have sustained wrongful death, injury, or damage to property or commercial interests as a result of the misrepresentations of an agent of a sovereign State to the WHO concerning the nature, communicability, or seriousness of an infectious disease.4.Statement of policyIt is the policy of the United States to facilitate the ability of victims of state misrepresentations to the World Health Organization (WHO) that result in death, injury, and damage to property and business interests.5.Responsibility of foreign states for loss of life, injury, or other damages resulting from certain misrepresentations to the World Health Organization(a)In generalSection 1605(a) of title 28, United States Code, is amended by striking in which money damages are sought against a foreign state for personal injury or death, or damage to or loss of property, occurring in the United States and caused by the tortious act or omission of that foreign state or of any official or employee of that foreign state while acting within the scope of his office or employment; and inserting in which money damages are sought against a foreign state, for personal injury or death, or damage to or loss of property, occurring in the United States as a result of a willful or grossly negligent misrepresentation of information to the World Health Organization of the nature, seriousness, or communicability of an infections disease or other tortious act or omission of that foreign state or of any official or employee of that foreign state while acting within the scope of his office or employment. (b)Effective dateThe amendment made by this section shall take effect 90 days after the date of the enactment of this Act.